DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 10/20/2021, this is a Notice of Allowance. Claims 1, 2, 4, 6-12, 14-17, 19 and 20 are currently allowed in the instant application.
-. It is noted that claims 3, 5, 13 and 18 have been canceled.
-. It is noted that claims 1, 2, 4, 6-12, 14, 16, 17 and 19 have been amended.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
1.	After a further search and thorough examination of the present application, claims 1, 2, 4, 6-12, 14-17, 19 and 20 are found to be allowable in view of the Applicant’s arguments and amendments filed on 10/20/2021 (see Applicant’s remarks, pages 7-8).
a.	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable. A hypothetical prior art rejection would require impermissible hindsight reasoning.
 Thus, it is found that the application is now in condition for allowance.
b.	Claims 1, 2, 4, 6-12, 14-17, 19 and 20 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claims 1, 12 and 16. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 2016/0297076 to Riedel - which is directed to a handheld robot operation unit, comprising a housing that has a handle-like grip section, a basic safety control device arranged in the housing, and at least one holder connected to the housing, which is designed for the manual, detachable and mechanical coupling of the housing to a device, different from the handheld robot operation unit and electronically communicating with the basic safety control device, with the fastener having a first holding arm, which is designed for a mechanic connection of the handheld robot operation unit to a first edge section of the device, leaving clear the opposite edge sections of the device, and a second holding arm, which is designed for a mechanic connection of the handheld robot operation unit with a second edge section of the device, which abuts the first edge section and this way forms a corner section of the device, leaving clear an edge section of the device opposite the 
US 2018/0101166 to Aldridge et al- which is directed to robotic programming and motion control. A robotic device may determine a connection with a controller device, the controller device comprising one or more buttons and a pointing device. The device may identify one or more input locations associated with the controller device. The device may determine to follow a path of motion of the controller device based at least in part on the one or more input locations. The device may determine an indication of location transition associated with the controller device. The device may determine to transition an end effector of the robotic device to a first position in space relative to the location transition.
Thus, the prior art references does not disclose the recited claim limitations when considered as a whole, Regarding Claim 1, “A teaching system for a robot, comprising: a first controller configured to provide motion-related control functions for controlling motion of the robot; a second controller configured to provide control functions other than the motion-related control functions for programming one or more actions of the robot, a rotary switch configured to switch the robot between different operation modes comprising a debugging mode and at least one of an idle mode, a running mode, a floating mode, and/or a user interface mode, and a joystick configured to perform a corresponding function based on a current operation mode of the robot selected from the different operation modes, wherein, when the current operation mode of the robot is the debugging mode, the joystick is configured to provide direct manipulation of individual joints of the robot.” 
Regarding Claim 12, “A motion bar for controlling a robot, comprising an elongated body and a plurality of functional buttons for performing motion-related functions installed on the elongated body, wherein the plurality of functional buttons comprise: an emergency stop button configured to stop motion of the robot when pressed; an enabling button configured to enable movement of the robot when pressed; a multifunction button configured (i) to control the robot to perform a programmed motion- related function and (ii) to be reprogrammable such that the programmed motion-related function may be changed; a rotary switch configured to switch the robot between different operation modes comprising a debugging mode and at least one of an idle mode, a running mode, a floating mode, and/or a user interface mode; and a joystick configured to perform a corresponding function based on a current operation mode of the robot selected from the different operation modes, wherein, when the current operation mode of the robot is the debugging mode, the joystick is configured to provide direct manipulation of individual joints of the robot..”
Regarding Claim 16, “A robot system, comprising: at least one sub-system comprising: a robot; a control box configured to generate control commands for the robot; and a motion bar configured to provide motion-related control functions for controlling motion of the robot, wherein the motion bar is communicatively coupled to the control box via a cable the motion bar comprising: a rotary switch configured to switch the robot between different operation modes comprising a debugging mode and at least one of an idle mode, a running mode, a floating mode, and/or a user interface mode, and a joystick configured to perform a corresponding function based on a current operation mode of the robot selected from the different operation modes, wherein, when the current operation mode of the robot is the debugging mode, the joystick is configured to provide direct manipulation of individual joints of the robot; and a wireless user interface capable of communicating with the at least one sub-system on an ad- hoc manner, and configured to provide control functions other than the motion-related control functions..”
There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 2, 4, 6-11, 14-15, 17, and 19-20 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 12 and 16.

c.	Therefore, Claims 1, 2, 4, 6-12, 14-17, 19 and 20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.                                
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B